Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00567-CV

                              IN RE ORDER FOR FORECLOSURE
                     concerning 6304 Ridgehurst, San Antonio, Texas 78250-5006

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-07478
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 18, 2019

DISMISSED FOR LACK OF JURISDICTION

           On August 22, 2019, appellant filed a notice of appeal stating its intent to appeal an order

awarding the appellees attorney’s fees; however, the notice of appeal stated no final order was

signed. On August 26, 2019, a deputy clerk of this court contacted the trial court regarding the

status of the order and was informed no order will be entered.

           “[T]he general rule, with a few mostly statutory exceptions, is that an appeal may be taken

only from a final judgment.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

Because no final judgment or appealable order appeared to have been entered in the underlying

cause with regard to the payment of attorney’s fees, appellant was ordered to show cause in writing

why this appeal should not be dismissed for lack of jurisdiction. On September 3, 2019, appellant
                                                                                      04-19-00567-CV


filed a motion to dismiss, conceding its appeal was prematurely filed. Because no final order has

been entered in the underlying cause, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-